FILED
                             NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50171

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03497-DMS

  v.
                                                 MEMORANDUM *
NELSON MIRANDA-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Nelson Miranda-Lopez appeals from the 57-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Miranda-Lopez first contends that the district court procedurally erred by

failing to explain adequately the reasons for its sentence. This contention is belied

by the record, which shows that the district court adequately explained its reasons

for the sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008)

(en banc).

      Miranda-Lopez also contends that his sentence is substantively

unreasonable. In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) factors, the sentence is not substantively unreasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      11-50171